 SHORTWAY SUBURBAN LINES323Shortway Suburban Lines,Inc. and/or Holland In-dustries,Inc. and/or Shortway Airport Limou-sines,Inc.andAmalgamated Transit Union,Local 1543,AFL-CIOandGeneralDrivers,Warehousemen,Helpers and Gas Station At-tendantsLocalNo. 614 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Party in In-terest.Case 6-CA-15917130 September 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 22 December 1983 Administrative LawJudge James T. Youngblood issued the attacheddecision. The General Counsel filed exceptions anda supporting brief. The Respondents, ShortwaySuburban Lines, Inc., Holland Industries, Inc., andShortway Airport Limousines, Inc. filed cross-ex-ceptions and a brief in response to the GeneralCounsel's exceptions and in support of their cross-exceptions. The General Counsel then filed an an-swering brief in opposition to the Respondents'cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 only to the extent consistent with thisDecision and Order.iThis case was previouslyconsolidatedwith Case 6-CA-15916, be-tween the Respondent,SuburbanLinesand theabove Charging PartyOn 5 November 1986, by direction of theBoard,the deputyexecutivesecretary issued an order granting theGeneral Counsel'smotion to severcases and dismiss all complaint allegations against SuburbanLinesAc-cordingly, Case 6-CA-15916 wassevered from Case 6-CA-15917 andthe complaint issuedinCase 6-CA-15916 wasdismissedThe name ofthe instant case is therefore amendedto read ShortwaySuburban Linesand/or Holland Industries,and/or Shortway Airport Limousines2The General Counseland the Respondentshaveexceptedto some ofthe judge'scredibilityfindingsThe Board'sestablishedpolicy is not tooverrule an administrative law judge'scredibilityresolutions unless theclear preponderance of all the relevant evidence convincesus that theyare incorrectStandard Dry Wall Products,91NLRB 544(1950), enfd188 F.2d 362 (3d Cir. 1951)We have carefullyexamined the record andfind nobasis for reversing the findings.sWe adopt the judge's dismissal of the allegationsthat theRespond-ents,ShortwaySuburbanLines,Holland Industries,and Shortway Air-port Limousines, violated Sec 8(aX5), (4), (3), (2), and (1) by engaging ina joint venture with SuburbanLines toeliminatethe Unionas the repre-sentativeof the unitemployees In dismissing the pertinent allegations,the judge relied in parton theabsence of union animusby theRespond-ents.As we have found belowthat the Respondents violated the Act invariousways, we donot adopt that findingHowever,the remainder ofhis findings are sufficient to establish there was no joint venture with anunlawful motiveFurthermore,we grant theGeneral Counsel's request that administra-tive notice be takenof the order of thePennsylvania Utility Commissionenteredon 19 July1983However,we do not find that this order in anyway affects our findings.1.The judge recommended the dismissal of theallegationsthat the Respondents, Shortway Subur-ban Lines, Holland Industries, and Shortway Air-port Limousines,4 violated Section 8(a)(3) and (1)of the Act by failing to hire the former SuburbanLines employees. 5 In considering these allegations,the judge correctly acknowledged the well-settledprinciple that a purchasing employer is not obligat-ed to hire the selling company's work force andthat only the refusal to hire for a discriminatorymotive is unlawful.6 However, he rejected theGeneralCounsel'scontention thatRespondentShortway unlawfully refused to hire the Suburbanemployees because of their affiliation with theAmalgamated Transit Union, Local 1543, AFL-CIO (the Union) and to avoid successorship statusand found, instead, that other nondiscriminatorymotives prompted Shortway not to hire the Subur-ban employees. On this basis, he dismissed the alle-gations.We disagree.According to the credited and admitted testimo-ny, the pertinent facts are as follows. SuburbanLines (Suburban) had operated a commuter busservicebetweenWashington, Pennsylvania, andPittsburgh, Pennsylvania, since 1962. On 26 Febru-ary 1969 the Union was certified to represent a unitof Suburban's drivers and mechanics, and since thattime Suburban and the Union have been parties toa series of collective-bargaining agreements. Themost recent expired 31 December 1979, but was re-newed in July 1982 to remain in effect until 31 De-cember 1982.On 15 July 1982 Suburban's board of directorsfirst discussed a purchase proposal from Respond-4At the hearing,Respondent Shortway Suburban Lines stipulated thatitand Shortway Airport Limousines are a single employer In its excep-tions, the General Counsel contends that Holland Industries(Holland),too, is part of this single employer because all three share common own-ership,integration of operations,common control of labor relations, andcommon management.We agree. The Respondents admit that HollandIndustries,Incowns 100 percent of Shortway Suburban Lines andShortway Airport Limousines and that they all share the same officersand directors Furthermore,according to the testimony of Holland's offi-cers Carl Wegerbauer and Michael Margolies,respectively,one person,Wegerbauer,is responsible for the labor negotiations of all the Hollandsubsidiaries and for theirday-to-dayoperations,and another,Supervisorof Operations Richard Hall, for seeing that Holland's operational proce-dures and policies are followed at its subsidiaries.These factors are ampleto establish that these three Respondents constitute a single employer.Radio Union Local 1264 v. Broadcast Service,380 U S 255 (1965). We,therefore,further agree with the General Counsel that the Respondentsare jointly and severally liable for any unfair labor practice committed byany one of them.As Shortway Suburban Lines(Shortway)was the entity established totake over the Suburban operations,at issue here,for the purposes ofbrevity we refer only to it in the following discussions of the allegationsrelating to the three Respondents.5The complaint also alleged that this conduct violated Sec. 8(aX4).However,in the absence of any evidence linking any action of these Re-spondents to the filing of charges,we adopt the judge's dismissal of thisallegation.6Howard Johnson Ca v. Detroit Local Joint Board,417 U.S.249 (1974)286 NLRB No. 30 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDentHolland.Holland proceeded to create a newsubsidiary,Respondent Shortway Suburban Lines,to assume theSuburban operations. Following ap-proval by Suburban's shareholdersand itsboard ofdirectors, Suburban and Shortway signed the salesagreementon 14 September. Prior to this dateShortway was aware of the collective-bargainingrelationshipbetween Suburban and the Union.However, also prior to this date, it decided not tohire the Suburban employees. Accordingly, in aletter dated 16 September, Suburban notified theUnion and its employees that the sale had takenplace, that Shortway would cease operations on 1November, and that the employees' services wouldnot be needed as of that date.On 15 October, after a couple of earlier attemptsby the Union to contact the purchasing employer,the Union's vice president,Warren George, spokewith Shortway's attorney, Sanford Pollack, aboutthe employment of the Suburban employees. Ac-cording to George's uncontradicted testimony, Pol-lack told him that Shortway was then training em-ployees hired from the Detroit and Toledo areas torun the former Suburban operations and expectedto have a full complement. He also told Georgethat he would send applications for the Suburbanemployees.Wegerbauer mailed these on 19 Octo-ber with a cover letter repeating Pollack's com-ments andstating that there was no urgency in re-turningthe applications.In the meantime, Shortway discovered that itwould not have as many employees from othersubsidiariesof Holland willing to transfer as it hadoriginally anticipated. It, therefore, began to hireemployees from the Detroit and Toledo areas. Be-tween approximately 14 September and 30 Octo-ber, Shortway hired 22 drivers and mechanics "offthe street." About four of these employees alreadyhad applications on file; the rest applied during thattime.Six of these employees were hired afterGeorge's 15 October conversation with Pollack.During thistimeShortway did not advertise at allin the Washington or Pittsburgharea.Between 24and 30 September, it ran an advertisement for an"experiencedmechanic" in the Macomb DailyNewspaper, a newspaper from a northeast sectionof Detroit. The advertisement, which described theworkas being inthe Pittsburgharea,did not pro-vide the name of the employer. Most of the em-ployees hired in this manner were not experiencedbusdrivers or mechanics. They included a book-keeper, a mill worker, a gas welder, a taxicabdriver, an ice cream truck driver, a forklift driver,and a machine operator. In addition, nine employ-ees agreedto be transferred from the ShortwayAirport facility,' another of Holland's subsidiarieslocated in Detroit, to the Washington, Pennsylva-nia facility.This completed the 31-employee com-plement necessary to run the former Suburban op-eration. These employees were apparently assignedfor 30- to 60-day periods at the Washington facilityand were given the option of returning to theShortway Airport facility after that time.8The employees were trained in Detroitbeginningthe last week in September with on-the-road routetraining continuing inWashington on 25 October.9They were housed at Shortway's expense at anearby Howard Johnson Motel for the initial 2-1/2months of their employment. Shortway took overthe Suburban operations on 30 October. On thatsame day, Shortway recognized the Teamsters asthe bargaining representative of the employees andextended the coverage of the collective-bargainingagreement it had with this union at another loca-tion to the unit employees. It experienced a highturnover rate and 15 to 18 Suburban employeeswere hired when vacancies occurred.1 ° At thetime of the hearing, 6 months later, only 5 of theoriginal 31 employees remained.At the hearing, Shortway's reasons for not hiringthe Suburban employees in the first instance wereexplained by Holland's president, Carl Wegerbauer.He testified that he had decided earlyin Septem-ber, before the sales agreement was signed on 14September, that no Suburban employees would behired for the new operations. He stated that hethought there would be employees available fromanticipated layoffs at its Shortway Airport facilityand the closing of the Shortway, Inc. facility, bothinDetroit. According to Wegerbauer, not only didHolland want to reduce unemployment costs bytransferring employees made available because ofthese events, but it preferred its own employees,who had been trained in its own operations. We-gerbauer added that Shortway wanted to transferits own employees because it wanted to have an in-tegrated work force both in racial and sexual com-position, such as it had in Detroit. He explainedthatwhen he had visited the Suburban facility for6 to 7 hours in August all the employees he hadobserved were caucasian men. He also testified thathe was not sure whether he had inquired about the7These employees, who had been employees of Shortway Airport'spredecessor,had worked for Shortway Airport forapproximately 3monthsprior totheir transfer.8Thus,Wegerbaueradmitted that all the assignments of the trans-ferred employeesweretemporary Further,according to unrebutted testi-mony, the temporarystatus of the assignments was not limited to thetransferred employees9This trainingconsisted essentially of the basics of busdnving,Inter-stateCommerceCommission regulations,and thecompanypolicies'°On8December Shortwayadvertised for "experienced" diesel me-chanics and drivers in the Washington,Pennsylvania area SHORTWAY SUBURBAN LINES325composition of the work force, acknowledged thatan integrated work force could have been obtainedlocally, and stated that he did not refuse to hire theSuburban employees because they were Cauca-sian.' 1He admitted that the lack of applicationsfrom the Suburban employees had nothing to dowith his initial decision early in September not tohire them, acknowledged their experience, andstated that he had no reservations about their com-petency.However,Wegerbauer further testified that heknew by the end of August that transfers wouldnot supply enough employees to run the Suburbanoperation, that he knew as of that date that the an-ticipated layoffs at the Shortway Airport wouldnot occur. He acknowledged that Holland hadbeen hiring employees continuously for ShortwayAirport since it purchased the company in July andthat the business there not only held its own butstarted to increase. In fact, following the closing ofthe Shortway, Inc. facility on 31 August, thenumber of buses in operation at Shortway Airportimmediately increased from 13 to 25. In addition,he testified that the closing of the Shortway, Inc.facility had not resulted in the transfers he expect-ed.He was not even sure if he had presented thisoption to the Shortway, Inc. employees' represent-ative, and no employee from Shortway, Inc. trans-ferred to Pennsylvania. In any event, Wegerbaueradmitted that he knew by the end of August thathe would have to hire some employees who werenot already employed by the Holland subsidiaries,i.e.,"off the street," to run the Suburban oper-ations.Wegerbauer explained thatwhen Shortwaylearned it would have to hire employees "off thestreet," it did not consider the Suburban employeesbecause it had already begun its training programinDetroit.Therefore, to avoid the expense of asecond training location, Shortway decided to hireallnecessary employees from the Detroit area.However,accordingtoWegerbauerandShortway's vice president and manager, Hilty, theexperienced Suburban employees would have re-quired little training.12He later added that the11According to Wegerbauer,at an earlier hearing before the Pennsyl-vania PublicUtilityCommission,held 16 November,he testified thatShortway did not seek employees locally because of the availability ofemployees from the ShortwayAirportfacility and because it preferredemployees trained by Shortway.Wegerbauer also statedthat atthe earli-er proceeding he did not refer to the Shortway facility or Shortway'sdesire for a racially integrated work force as pertinent to his decision.12Hilty testified that Suburban's training was "basically"the same andthat the Suburban drivers would have been ready to drive when the Re-spondent took over the operations.Wegerbauer testified that experienceddrivers generally required less training,for instance,1-day on-the-roadtraining to check their driving habits,and instructions concerning paper-work,courtesy,and tariffs.training program had been started, despite the poolof experienced drivers from Suburban, becauseShortway had received applications at its Detroitfacilitybut not from the Suburban employees. t aWegerbauer finally stated that Shortway hired "offthe street" in Detroit rather than locally because ofthe many applications resulting from the high un-employment in Detroit.14The judge noted that it was the General Coun-sel's burden to prove that Shortway refused to hirethe former. Suburban employees because of theirunion membership and to avoid a duty to bargainwith the Union as Suburban's successor. He foundthat the General Counsel failed to meet that burdenand that Shortway established that it did not hirethe former employees because of the lack of appli-cations, its, desire to transfer employees from itsother locations, and its belief that the former em-ployees would not be interested in working at thesubstantially lower wage it was offering. He dis-missed the allegations that Shortway's failure tohire the employees violated Section 8(a)(3) and (1)of the Act. The record does not support this con-clusion.We find that the evidence establishes aprima facie case that Shortway avoided hiringformer Suburban employees because of their unionaffiliationand the bargaining obligation whichwould be imposed on Shortway. We further findthat Shortway has failed to demonstrate that itwould have taken the same action in the absence ofthe union activity. 1 sWith respect to the prima facie case of unlawfulconduct, a review of the above facts demonstratesthat many of the factors present here are those thatthe Board has previously relied on to infer that anemployer failed to hire employees because of theirunion affiliation and to unlawfully avoid successor-ship status. First, Shortway, by its ownadmission,decided not to hire the Suburban employees beforeit signed the sales agreement with Suburban, whenitknew of the union affiliation of the Suburban em-ployees and that Suburban was signatory to a col-lective-bargainingagreementwith the Union.1613Hilty also testified that after 15 September he told seven Suburbanemployees that Shortway had decided not to hire any of them and that itwould have been futile for the Suburban employees to have applied afterthat date.14 In its brief to the judge, Shortway provided yet another reason fornot hiring the Suburban employees:because of the difference in wagesbetween what it offered and what Suburban had paid,itdid not believethat the Suburban employees would be interested in working for it. Italso contended that by a January 1983 letter the Unionimpermissiblyconditioned the hire of its members on the execution of a collective-bar-gaining agreement.15 SeeWright Line,251NLRB 1083, 1089(1980), enfd.662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).19 SeeKimbellFoods,201 NLRB 933, 937 (1973), enfd. 496 F.2d 117(5th Cir. 1974). 326DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDShortway further admitted that it decided not tohire the Suburban employees even though it knewtheywere experienced, I7 had no reservationsabout their competency, and, according to Supervi-sor of Operations Hall, had a past practice of pre-ferring experienced employees.18 Instead it hiredthemajority of its initialwork force "off thestreet,"which consisted of employees who did nothave experience at the jobs for which they werehired-19 Shortway also deviated from its past prac-tice by not hiring the employees of its predecessorand by requiring the Suburban employees to fillout applications.Thus, in at least five other recentinstances,includingthe Shortway Airport facility,which it had purchased only a month earlier, ithired most of the predecessor's employees. In fact,the employees at the Shortway Airport facilitywere not required to fill out applications.Shortway's attempt to conceal its initial hiringalso supports the General Counsel's case.20 Thejudge's conclusion to the contrary is belied byShortway's long-distance hiring and blind adver-tisement.Other supporting evidence includesShortway's preference for employees it had reasonto believe would be temporary over the the highlystable Suburban employees21 and Shortway's will-ingnessto hire Suburban President Hilty as itsmanager.This latter fact demonstrates thatShortway had no objections to affiliation with Sub-urban, per se, as does Shortway's hiring of the Sub-urban employees after the operations were begunand recognition was extended to the Teamsters.That Shortway provided different reasons for itsaction at the hearing before the Public UtilitiesCommission, at the hearing in the instant case, and,again, in its brief to the judge, also indicates that itsmotive was discriminatory.22 Insum, by all theabove factors, the General Counsel has made aprima facie case that Shortway did not hire theSuburban employees because of their union affili-ation.Respondent Shortway, however, failed to dem-onstrate that it would not have hired the Suburbanemployees even if the Union had not been present.The judge found that Shortway's action wasprompted by three of the reasons it advanced: the37Of Suburban's drivers and mechanics,all 38 had at least 2 years ex-perience,22 had more than 10 yearsis SeeMasonCity Dressed Beef,231 NLRB 735, 747 (1977),enfd. 590F.2d 688(8th Cir. 1978);Kimbell Foods,above.CfIndustrial CateringCo., 224 NLRB 972, 978 (1976).19 In fact,Shortway didnot have a mechanic qualified to performPennsylvania inspections,as had been done in the past, until December1982, when it hired a former Suburban employee.20 SeeLove's Barbeque RestaurantNo.62, 245 NLRB 78, 79-80 (1979),enfd in relevant part 640 F.2d 1094 (9th Cir. 1981)21Kimbell Foods,above.22 E g.,State County Employees AFSCME Louisiana Council No. 17,250 NLRB 880,886 fn 38 (1980)lack of applications from Suburban employees, itsdesireto transfer employees,and itsbelief that theSuburban employees would not be interested inworking at the lower rate of pay it was offering.However, our review of each of Shortway's pur-ported reasons, including these, discloses thatShortway did not rely on any of them for nothiring the Suburban employees. This compels theconclusion that Shortway made its decision not tohire these employees for the unlawful motive ofthe Union's presence.23Although the judge first foundmeritinShortway's contention that it did not hire the Sub-urban employees because of lack of applications,the testimony of Shortway's own witnesses revealsthat it did not rely on this reason. Wegerbauer ad-mitted he decided not to hire Suburban employeesin early September and that the absence of theirapplications had nothing to do with this decision.Hilty further testified that it would have been futilefor the Suburban employees to file applicationsafter 15 September when he informed several ofthem that no Suburban employees would be hired.No evidence was presented that this statement wasever rescinded. These admissions demonstrate thatitwould have been futile for the Suburban employ-ees to file applications, 24 at least until 30 Octoberwhen Shortway extended recognition to the Team-sters and ceased exhibiting reluctance to hire theSuburban employees.25 Thus, the decision not tohire the Suburban employees was made before thesales agreement was signed and no evidence waspresented that Shortway varied from the decisionnot to hire them for its initial complement of em-ployees.When it is futile for employees to file ap-plications, an employer is barred from assertingthat it lawfully failed to hire them because of theabsence of applications. 2 eThe judge also found merit in Shortway's pur-ported reason that it did not hire the Suburban em-ployees because it believed they would not be will-ing to work at the lower wages it was offering, re-23ShattuckDenn MiningCorp. Y.NLRB,362 F 2d 466, 470 (9th Or1966).24The judge'sfinding thatthe employees believed that the Unionwould act on theirbehalfand that it was,therefore,unnecessary for themto file applicationsis accordinglyirrelevant In any event,the judge erro-neously stated that all employees testified to thateffectOnly three didThe judgealso incorrectly stated thatthe employees wereonly interestedin being hired as a groupThere is no record support forthat finding.25 This finding is buttressedby Shortway'sresponsesto the Union'sinquiries about applications.Thus, on 15 and19October,Shortway in-formed the Union that it expected to start its operations with a full com-plement from Detroit andToledo,and also on19 October told the Unionthere was no "urgency" in returning the requested applications, despitethe fact thatas of 15 Octoberit still had not hired 6 of its initial comple-mentof 31 employees26 SeeLove's Barbeque Restaurant,above,245 NLRB at81-82 fn 10,Mason City Dressed Beef,above, 231 NLRB at 478 SHORTWAY SUBURBAN LINES327ferring to the fact that it paid $4.80 per hour com-pared to the Suburban wages starting at $8 perhour. It also referred to the testimony of two Sub-urban employees that they would be reluctant towork for these wages.27 However, Shortway alsofails to show that it relied on this reason for its de-cision not to hire the Suburban employees. Thefirsttimethat it even advanced this reason was inits brief to the judge. As noted above, an employ-er's advancing of a totally new reason despite earli-er opportunities to presentall its reasons suggeststhat the newreasonwas not in fact relied on.28Further, Shortway's position here can be more ac-curately described as a self-fulfilling prophecy. Itcontends that it did not hire the Suburban employ-ees becausethey would not have been willing towork for the wages it was offering. However, hadShortway acted nondiscriminatorily and hired theSuburban employees, it would have been bound torecognize their collective-bargaining representativeand wages would at least have been subject to ne-gotiation.In sum,Shortway has failed to meet itsburden of showing that it chose not to hire theSuburban employees because of this factor.29Further, the record does not support the judge'sfinding that Shortway failed to hire the Suburbanemployees because it wanted to transfer employeesfrom its other locations.According toWeger-bauer's testimony, described above, he knew by the.end of August that transfers would not be sufficientto supply the former Suburban operation. He testi-fied that instead of the anticipated layoffs at theShortway Airport location, there had been continu-ous hirings at the location since its purchase inJuly, and the business had not only held its own,but started to increase. He similarly testified thatthe expected transfers had not resulted from the 31August closing of the Shortway facility.Weger-bauer thereby admitted he knew before early Sep-tember when he made his decision not to hire theSuburban employees that Shortway's other facili-tieswould not supply him with the necessary per-sonnelto run the Suburban operation. Further, hedid not indicate that he had any expectation thatthis situation would change in the near future. Infact, he testified that he realized by this time that at27 Shortwayacknowledgedthat it subsequently hiredat least 15 of theformer Suburban employees whilepaying the lower wages.2e ShattuckDenn Mining Corp.,above.2° Shortwaysimilarly failed toshow thatit refused to hire the Subur-ban employees because theUnion,in a January 1983 letter, advised thatitsmemberswould be availablefor hire after a collective-bargainingagreement had been negotiated.Thisletter,which postdatedby 4 monthsShortway'saction of not hiringthe Suburbanemployees,obviously couldnot have been a factor in that action.Moreover,by the time the Unionmade this statement,Shortwaywould have been the successor of Subur-ban except for its unlawful action of not hiring the Suburban employees.Shortway,therefore,was indeed under an obligation to bargain with theUnion at that point.least someof the employees would have to behired "off the street," and, as more time passed, thenumber of employees needed to be hired in thismanner increased.Still,he did not consider theSuburban employees. Accordingly, Shortway's as-sertion that it did not hire the Suburban employeesbecause it had employees available from its otherlocations is not borne out by the record.For thesereasons,we reject the judge's conclu-sion that Shortway refused to hire Suburban em-ployees because of the lack of applications, itsbelief that, they would not be willing to work atthe lowerwages itwas offering,and itsdesire totransfer employees from its other locations. Thetwo additional reasons, advanced by the Respond-ent at differenttimesin this proceeding, are equallyunpersuasive.Thus, Shortway's purported desire to transferemployees in order to obtain a racially and sexuallyintegratedwork force is not supported by therecord. Shortway contended that because Weger-bauer noticed only male caucasians in his 6- to 7-hour visit to the Suburban operations, it decided itwould have to hire other employees to meet itsgoal of obtainingan integratedwork force. How-ever, the validity of Shortway's motive issuspecton at leastthree counts. First,Wegerbauer couldnot remember if he even inquired about the compo-sition of the Suburban work force; second, he ad-mitted that hiring in the locale of the operationwould have achieved the same result; and third, hetestified that he did not refuse to hire the Suburbanemployees because they were caucasian. The Re-spondent, therefore,has failed to show thatShortway's purported balanced work force goalwas an actual basis for its decision not to hire theSuburban employees.30Finally, the record belies Shortway'scontentionthat by thetime itknew that employees wouldhave to be hired "off the street," the training hadalready started at the Detroit location. AccordingtoWegerbbauer, Shortway did not want the unnec-essary expense of operating more thanone traininglocation and for thatreasondid not consider theSuburban employees. However, Wegerbauer latertestified that the training did not startuntil the endof September, fully 1 month, according to his owntestimony, after he learned he would have to hireoff the street. Further, only the preliminary train-ing, essentially the basics of busdriving,InterstateCommerce Commissionrules, andcompany poli-cies was conducted at the Detroit location; the on-the-road routetrainingnecessarily was done on lo-so Indeed,Shortway doesnot make this contention,which was raisedfor the firsttime at the hearing,in itsbriefsto the judge or to the Board. 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcation inWashington, Pennsylvania. Shortway'svice president and manager, Hilty, testified thatShortway's trainingwas basically the same as Sub-urban had provided and Wegerbauer's testimonysimilarlyshows that the Suburban employeeswould not have required much training. Fromthese facts, it is clear that the decision not to hiretheSuburban employeeswas not based onShortway's claimed interest in having only onetraininglocation.In conclusion, Shortway has failed to show thatit relied on any of its purported reasons for its deci-sion not to hire the Suburban employees. We areleftwith the inescapable conclusion that its truemotive was discriminatory-that it failed to hirethe Suburban employees because of their union af-filiation and in order to avoid a duty to bargainwith the Union as their collective-bargaining repre-sentative.Accordingly, we reverse the judge's dis-missal and find that by refusing to hire its predeces-sor'semployees, Shortway, as well as Holland In-dustriesand Shortway Airport Industries withwhichitisa single employer, violated Section8(a)(3) and (1) of the Act.2.Having found that the Respondent unlawfullyrefused to hire Suburban's employees, it followsthat Shortway unlawfully refused to recognize andbargainwith the Union and unilaterally changedthe terms and conditions of employment of the unitemployees.On 30 October Shortway continued the oper-ation of the commuter bus business it had pur-chased from Suburban as it existed under Suburbanwith the exception of its hiring of a totally newcomplement of employees. The judge found that,except for this differentiating factor, Shortwaywould have been the successor of Suburban. How-ever, we have concluded that Shortway, which re-fused to hire Suburban employees in violation ofSection 8(a)(3),would have retained all the em-ployees had it not engaged in this unlawful con-duct.This would have supplied the one missingfactor necessary to establish Shortway's status asthe successor to Suburban. We, therefore, concludethat Shortway is the successor of Suburban as of 30October 1982.A successor is obligated to bargain with the rep-resentative of the employees of its predecessor. $1 Itisuncontested that Shortway did not recognize orbargainwith the Union and unilaterally loweredthe wages and eliminated the pension program andother benefits provided by the collective-bargain-ing agreementbetween Suburban and the Union.We find that by this conduct Shortway, and thealNLRB v.BurnsSecurity Services,406 U.S. 272, 274-275 (1972).other employers with which it constitutesa singleemployer, violated Section 8(a)(5) and (1) of theAct.32 In making this finding, we acknowledgethat a successor employer is ordinarily free to setinitialterms on which it will hire the predecessor'semployees.This rule does not apply, however,when the successor has unlawfully failed to hirethese employees because of their union affiliation.Shortway, therefore, was not entitled to set the ini-tial terms of employment without first consultingthe Union. 333.The complaint also alleged that RespondentShortway and the other Respondents, with whichitconstitutes a single employer, violated Section8(a)(2) and (1) on 30 October 1982 by extendingrecognition to Teamsters Local 182 and by apply-ing the collective-bargaining agreement it had withthat union at another location to the employees atitsWashington, Pennsylvania facility, while it wasstillunder an obligation to bargain with the Unionas the representative of the Suburban employees. Itisundisputed that Shortway engaged in this con-duct.However, because the judge found thatShortway was not the successor of Suburban, hefound that it was under no obligation to bargainwith the Union on 30 October. Based on this andthe absence of evidence that the Teamsters did notenjoy majority support on that date, he dismissedthe allegation. This finding cannot stand in light ofour reversal of the judge's fmding on successor-ship.As we have found above, on 30 October,Shortway became the successor to Suburban and,had it acted lawfully, would have retained all theSuburban employees. In the absence of evidencethat these employees no longer supported theUnion, it was accordingly obligated to continue torecognize the Union. 34 No such evidence was pre-sented.Therefore,when Shortway took over thecontrol of Suburban's operationson 30 October, itwas under an obligation to bargain with the Unionand not at liberty to recognize another union.35We, therefore, find that by recognizing the Team-sters and extending the coverage of the collective-bargaining agreement it had with that union at an-other of its locations, Respondent Shortway andthe otherRespondents,with whichitconstitutes a92 SeeLove's Barbeque Restaurant,above,245 NLRB at 81-8233 Ibid. at 8294 SeeNLRB Y. Burns Security Services,aboveas Further,not only has Shortway failed to show that the majority ofits employees supported the Teamsters on 30 October but any claim ofmajority support would have been based on the composition of its workforce obtained by its unlawful action of failing to hire the Suburban em-ployees.Shortway,therefore,had no lawful basis on which to extendrecognition to the Teamsters. SHORTWAY SUBURBAN LINES329single employer,violated Section 8(a)(2) and (1) ofthe Act.CONCLUSIONS OF LAW1.The Respondents, Shortway Suburban Lines,Holland Industries, and Shortway Airport Limou-sines arejointly and severally employers engagedin commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Amalgamated Transit Union, Local 1453,AFL-CIO, and Party in Interest, General Drivers,Warehousemen, Helpers, and Gas Station Attend-antsLocal 614 a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, are, respectively, labor organizationswithin the meaning of Section 2(5) of the Act.3.All the employees employed by the Respond-ents, Shortway Suburban Lines, Holland Industries,and Shortway Airport Limousines, at their Wash-ington, Pennsylvania facility, formerly owned andoperated by Suburban Lines excluding office cleri-cal employees, guards, professional employees, andsupervisors as defined in the Act, constitute a unitappropriate for collective bargaining within themeaning ofSection 9(b) of the Act.4.At all times material, Amalgamated TransitUnion, Local 1543, AFL-CIO has been the exclu-sive representative of all the employees in theaforesaid unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment within the meaning of Section 9(a) ofthe Act.5.By their refusal on 16 September 1982 andthereafter to hire the employees of Suburban Lines,following the purchase of this company, because ofthe union affiliation of these employees and toavoid an obligation to bargain with the Amalga-mated Transit Union, Local 1543, AFL-CIO, theRespondents, Shortway Suburban Lines, HollandIndustries, and Shortway Airport Limousines, vio-lated Section 8(a)(3) and (1) of the Act.6.The Respondents are the successor employerto Suburban Lines, and by failing to recognize andbargain with the Union since 30 October 1982 asthe exclusive collective-bargaining representativeof the employees in the above unit, and by depart-ing from preexisting rates of pay and benefits with-out prior notification to and consultation with theUnion, they violated Section 8(a)(5) and (1) of theAct.7.By recognizing and executing a collective-bar-gaining agreementwith General Drivers, Warehou-semen,Helpers and Gas Station Attendants Local614 a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,when Amalgamated Transit Union, Local 1543,AFL-CIO, was the exclusive representative of em-ployees in the bargaining unit covered by theagreement, the Respondents, Shortway SuburbanLines,Holland Industries, and Shortway AirportLimousines, Inc., violated Section 8(a)(2) and (1) ofthe Act.8.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.9.The Respondents, Shortway Suburban Lines,Holland Industries, and Shortway Airport Limou-sines,have not violated the Act in any othermanner.THE REMEDYHaving found that the Respondents, ShortwaySuburban Lines, Holland Industries, and ShortwayAirportLimousines discriminatorily refused em-ployment to the former employees of SuburbanLines, we shall order that their employment statusbe restored to what it would have been, but for thediscrimination against them, and that the Respond-ents offer them immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or other rights or privilegespreviously enjoyed, discharging, if necessary, em-ployees hired from other sources to make room forthem and make them whole for any loss of earn-ings that they may have suffered due to the dis-crimination practiced against them, as prescribed inF.W. Woolworth Co.,90 NLRB 289 (1950), withinterest to be computed in the manner prescribed inNew Horizons for the Retarded.36]Further;,we shall order the Respondents to with-draw and withhold recognition from General Driv-ers,Warehousemen, Helpers and Gas Station At-tendants Local No. 614 a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, and to cease giving effect tothe collective-bargaining agreement that these par-ties have executed. Further, because the collective-bargaining agreement contains a union-securityclause,we shall order reimbursement of the dues36 In accordancewithour decisioninNew Horizons for theRetarded,283 NLRB 1173 (1987),interest on and after 1January 1987shall becomputed at the "short-term Federal rate"for theunderpayment of taxesas set out in the 1986 amendmentto 26 U.S.C. § 6621.Interest onamounts accruedprior to 1 January 1987 (the effective date of the 1986amendmentto 26 U.S.C. § 6621)shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).Backpayis to be based on either rate structure prevailing under Subur-ban Lines, or the newrate structure establishedby theRespondents,whicheverresults inthe higher backpay tothe individual employees.Love'sBarbeque Restaurant,above, 245 NLRBat 82 fn.15, enf.denied inrelevantpart 640F.2d 1094 (9th Cit.1981);StateDistributingCo.,282NLRB 1084 (1987). 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpaid to this Union,with interest as prescribedabove, to all employees who were not membersprior to 30 October 1982.97 We shall also order theRespondents to bargain with the AmalgamatedTransit Union,Local 1543, AFL-CIO,concerningany terms and conditions of employment on whichtheywould have been required to bargain had theUnion's lawful status been acknowledged on 30October 1982, the datethey tookover the oper-ation of the Washington,Pennsylvania facility. Inaddition,we shall order the Respondents to cancel,on requestby theUnion,changes in rates of payand benefits or other terms and conditions of em-ployment unilaterally effectuated and make the em-ployees whole by remitting all wages and benefitsthatwould have been paid absent their unlawfulconduct from 30 October 1982 until the Respond-ents negotiate in good faith with the Union toagreement or to impasse.38ORDERThe National Labor Relations Board orders thatthe Respondents, Shortway Suburban Lines, Inc.,Holland Industries, Inc., and Shortway AirportLimousines, Inc.,Washington, Pennsylvania, theirofficers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to hire employees because of :heirunion affiliation and to avoid an obligation to bar-gain with Amalgamated Transit Union, Local 1543,AFL-CIO.(b) Failing to recognize and bargain with Amal-gamated Transit Union,Local 1543, AFL-CIO, asthe exclusive collective-bargaining representativeof its employees in the following unit, including bymaking changes in the rates of pay and benefits ofthe employees in this unit without notice to andconsultationwith the Union:All employees employed at the Washington,Pennsylvania location, excluding office clericalemployees, guards, professional employees andsupervisors as defined in the Act.(c)Recognizing and executing a collective-bar-gaining agreementwith General Drivers, Warehou-semen,Helpers and Gas Station Attendants LocalNo. 614a/w InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.94 E.g,Herald-News,222 NLRB1162 fn. 1 (1976).se The remission of wages is to be applied consistently with the make-whole remedy set forth above with respect to the discriminateesAlso, applying the standard for broad cease-and-desist orders estab-lishedin HrckmottFoods,242 NLRB 1357 (1979), we findthat the Re-spondents'misconduct was sufficiently egregious and widespread to dem-onstrate a general disregard for the employees' fundamental statutoryrightsWe, accordingly,shall include a broad cease-and-desist order(d) In any other manner interfering with, re-straining,or coercing employees in the exercise ofthe rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer to the employees formerly employed bySuburban Lines, Inc., at the Washington, Pennsyl-vania facility, full and immediate reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to seniority or other rightswhich they have formerly enjoyed, discharging ifnecessary other employees who have been hired intheir places.(b)Make whole the employees formerly em-ployed by Suburban Lines, Inc., for any loss ofearningsthey may have suffered due to the dis-crimination practiced against them, in the mannerdescribed in the remedy section of the decision.(c) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit concerning terms and con-ditions of employment and, if an understanding isreached, embody the understanding in a signedagreement.(d)On request of the above Union, cancel anychanges from the rates of pay and benefits or otherterms and conditions of employment that existedimmediately before their takeover of the SuburbanLines, operations, and make the employees wholeby remitting all wages and benefits that wouldhave been paid absent such changes from 3G Octo-ber 1982 until it negotiates in good faith with theUnion to agreement or to impasse in the mannerdescribed in the remedy section.(e)Withdraw and withhold recognition fromGeneral Drivers, Warehousemen, Helpers and GasStation Attendants Local No. 614 a/w Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, as the collec-tive-bargaining representative of the employees attheWashington, Pennsylvania facility, unless it be-comes certified as the representative by the Nation-alLabor Relations Board, and remit all dues with-held for this Union to those employees whobecame members on or after 30 October 1982, withinterest.(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at their Washington, Pennsylvania facili-ty copies of the attached notice marked "Appen- SHORTWAY SUBURBAN LINESdix."39 Copies of the notice, on forms provided bytheRegionalDirector for Region 6, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHERORDEREDthat in all other re-spects the complaint is dismissed.89 If thisOrder is enforced by a judgment of a UnitedStatescourt ofappeals, the words in thenotice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuantto a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board "APPEND] XNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to hire employees previous-ly employed by Suburban Lines because of theirunion affiliation or to avoid an obligation to bar-gain with the Amalgamated Transit Union, Local1543, AFL-CIO.WE WILLNOT fail to recognize and bargain withthisUnion, as the exclusive collective-bargainingrepresentative of the employees in the followingunit, including by making changes in the rates ofpay and benefits or other terms and conditions ofemployment of the employees in this unit withoutnotice to and consultation with the Union:All employees employed at our Washington,Pennsylvania location,excluding office clericalemployees,guards,professionalemployees,and supervisors as defined in the Act.WE WILL NOTrecognizeGeneral Drivers, Ware-housemen,Helpers and Gas Station AttendantsLocal No. 614 a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the collective-bargaining representa-tive of the employees in the aboveunit unless it iscertifiedas the representative by the NationalLaborRelations Board.331WE WILL NOT give effect to the collective-bar-gaining agreementwe signed with General Driv-ers,Warehousemen, Helpers and Gas Station At-tendantsLocal No. 614a/w InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of Alherica, or to any extension or modifi-cationof that contract.WE WILL NOT in any othermanner interferewith,restrain,or coerce you or any other employ-ees inthe exercise of the rights guaranteed by Sec-tion 7 of the Act.WE WILL, on the request of the AmalgamatedTransit Union, bargain with this Union as the ex-clusive representative of all the employees in theabove unit concerning their terms and conditionsof employment and, if an understanding is reached,embody itin a signedcontract if asked to do so.WE WILL, on request of the above Union, cancelany changes from the rates of pay and benefits orother terms and conditions of employment that ex-isted immediately before our takeover of the Sub-urban Lines operations and make the employeeswhole by remittingallwagesand benefits thatwould have been paid absent such changes from 30October 1982 until we negotiate in good faith withthe Union to agreementor impasse.WE WILL withdraw and withholdrecognitionfrom General Drivers, Warehousemen, Helpers andGas Station Attendants Local No. 614 a/w Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as the col-lective-bargainingrepresentative of our employeesat our Washington, Pennsylvania facility, unless itbecomes certified as the representative by the Na-tionalLabor Relations Board, and remitalldueswithheld for this Union for those employees whobecame members on or after 30 October 1982, withinterest.WE WILL offer to employees formerly employedby Suburban Lines at the Washington, Pennsylva-nia facility immediate and fullreinstatement totheir former jobs or, if those jobsno longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-legespreviously enjoyed and discharging if neces-sary other employees who have been hiredin theirplace, and WE WILL make them whole for any lossof earningsand other benefitsresultingfrom theirdischarge,less anynet interimearnings, plus inter-est.SHORTWAY SUBURBAN LINES, INC.,HOLLANDINDUSTRIES,INC.,SHORTWAYAIRPORTLIMOUSINES,INC. 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCharles H. Saul Esq.,for the General Counsel.Allen L. Fluke, Esq.,of Pittsburgh, Pennsylvania, for theRespondent Suburban Lines, Inc.Sanford E. Pollack, Esq.andMartin Gringer, Esq.,ofHewlett, New York, for Respondents Shortway Sub-urban Lines, Holland Industries, and Shortway AirportLimousines.Larry A. Housholder, Esq.,of Washington, Pennsylvania,forAmalgamated Transit Union, Local 1543, AFL-CIO.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge.The consolidated amended complaint,which issued onMarch 3, 19831 and amended at the hearing alleges, interalia, that Respondents,Suburban Lines, Inc. (Suburban),Shortway Suburban Lines, Inc. (Shortway),Holland In-dustries, Inc. (Holland), and Shortway Airport Limou-sines(Shortway Airport),engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1), (2),(3), (4),and (5) of the Act. The principal allegation of the con-solidated amended complaint is thatShortway,Holland,and Shortway Airport refused to employ the former em-ployees of Suburban to avoid having to bargain with theAmalgamatedTransitUnion,Local 1543, AFL-CIO(Union), and that these Respondents hired individualswho are not members of the Union and granted recogni-tion to Teamsters Local 614 in violation of Section8(a)(2) of the Act. The complaintalso allegesother inde-pendent violations of Section 8(a)(1) against Suburban.Additionally, the complaint alleges that Shortway, Hol-land, and Shortway Airport are a single employer andthat this single employer is engaged in a joint venturewith Suburban to commit certain of the alleged viola-tions of the consolidated complaint, as amended. The Re-spondentsfiledanswers denying the commission of anyunfair labor practices. This matter was tried before meon May 4, 5, and 6, 1983 and on June 28, 29, and 30,1983, at Pittsburgh, Pennsylvania. All parties were repre-sented at the hearing and the General Counsel and theRespondents filed posttrial briefs that have been consid-ered.On the entire record and from myobservations anddemeanor of each witness while testifying, and the briefsfiled, I make the followingFINDINGS AND CONCLUSION21.THE BUSINESS OF THE COMPANIES INVOLVEDSince 1962 Suburban has operated a commuter busservice betweenWashington, Pennsylvania and Pitts-3The charges in Cases6-CA-15916 and 6-CA-15917 werefiled onNovember 9, 1982.2The factsfound are a compilationof thecredited testimony,the ex-hibits, and stipulations of fact viewedin light of logical consistency andinherentprobability.Although these findings may not contain or refer toall the evidence,all has been weighed and considered.To the extent thatany testimonyor otherevidence not mentioned in this decision mayappear to contradict my findings of fact, I have not disregarded that evi-dence,but have rejectedit as incredible,lacking in probative weight sur-burgh, Pennsylvania, and a charter bus service. J. C.Hilty,at all timesmaterial,was presidentand generalmanager of Suburban and the charge of the day-to-daymanagementof that operation.Holland is a holding company that wholly owns ap-proximately 12 to 14 subsidiaries in the bustransporta-tion business, including Shortway and Shortway Airport.Shortway Airport was formed and began operating onJuly 24, 1982, after Holland purchased the assets of an-other Michigan bus company and the Shortway Airportcontinued the predecessors bus operation withthe sameemployees and assumed the collective-bargaining agree-ment with Teamsters Local 614. This company operatesthe bus service between the Detroit metropolitan airportand downtown Detroit and other metropolitanareas. Itappears that Shortway Airport also operates a bus serv-ice in the Southfield, Michigan area.Shortway was formed in August 1982 to take over theoperation of Suburban as soon as an agreement on thesale of that corporation could be worked out.The Respondents admit and I find that they are em-ployers within the meaning of Section 2(2), (6), and (7)of the Act, and that the Board has jurisdiction in thismatter.II.THE ALLEGED UNFAIR LABOR PRACTICESSuburban was formed in June 1962 by a group of indi-viduals who owned all the stock and who also were thedrivers and mechanics for the operation. The Companyprovided a commuter bus service between Washington,Pennsylvania, and Pittsburgh. One of the drivers, J. C.Hilly, became president of Suburban in 1968. On Febru-ary 26, 1969, the Union was certified as the collective-bargaining representative of all the Suburban employeesexcluding office clerical employees, guards, professionalemployees, and supervisors. Since 1969, there have beensuccessive collective-bargaining agreements,the last ofwhich has an expiration date of December 31, 1982.3Under the terms of the aforementioned collective-bar-gaining agreement,drivers received wages of $8.74 perhour, mechanics $9.11 per hour, mechanics-helpers $8.90per hour, and fuelers $8 per hour. As of October 29,1982, Suburban employed approximately 27 drivers and 8mechanics. All of the employees were members of theUnion, except two drivers, Frank Liberati and CarlWilson,who also owned stock in the corporation andwere members of the board of directors.It appears that the Union's office was located in thehome of its president, Lou Kepler, and the official ad-dress of the Union as listed on its letterhead was the per-mises of theCompany. This apparentlylasted at leastuntilMay 10, 1982. It also appears from the record thatthe relationship between the Company and the Unionplusage, or irrelevant.Credibilityresolutions have been made on the basisof the whole record,including the inherent probabilities of the testimonyand the demeanor of the witnessesThenitmay be required I will setforthspecificcredibilityfindings.sThecontract,which expiredon December 31, 1979,was renewed inJuly 1982.Unless otherwise indicated all dates refer to 1982.The Re-spondent admits and I find thatthe Unionis a labor organization withinthe meaningof Sec. 2(5) of the Act. SHORTWAY SUBURBAN LINES333was one of informality. It was common practice forHilty to call meetings of all the employees to discussmatterswith the employees pertaining to union prob-lems. The only requirement was that the Union be noti-fied.This particular procedure was in existence for the 2to 3 years and it changed in 1982, whereby Hilty did nothave to ask permission of the Union, but merely put up ajoint notice indicating that a meeting was to be held at aspecific time.This had been the practice for approxi-mately 1 year before May 10, 1982.Beginningwith the opening of the World's Fair inKnoxville, Tennessee, in 1982, Suburban began operatingcharter buses to Knoxville. In early 1982, a controversyarosebetween Suburban and the Union over the numberof hours to be paid to the charter bus drivers going totheWorld's Fair. As a result of the controversy over theamount of money to be paid to the bus drivers, theUnion filed a grievance on May 5, 1982.On May 7, 1982, Hilty posted a notice on the bulletinboard addressed to all employees stating:POSTED ABOVE IS A PHOTO COPY OF A GRIEV-ANCE FILED WITH MANAGEMENT BY THE OFFICERSOF LOCAL DIVISION #11543 A.T.U.THE CONTENTS AND INTENT OF THE GRIEVANCE,IFENFORCED, IS THE DIRECT OPPOSITE OF WHATMANAGEMENT ASKED YOU TO CONSIDER IN THECOURSE OF A DRIVERS MEETING HELD MARCH 14TH.ENFORCEMENT OF THE CONTENTS OF THIS GRIEV-ANCE WILL RULE OUT ANYPOSSIBLE PROFITS FROMOUR WORLD'S FAIR TOURS AND PREVENT OURPLANNED EXPANSION TO THE TOURBUSINESS.ANOTHER YEAR OF OPERATION IN THEredMEANS THE END OFallTHE BUSINESS.A MEETING WILL BE HELD IN THE COMPANYGARAGE MONDAY, MAY 10TH AT 7:30 P.M. THISMATTER WILL BE DISCUSSED. ALL EMPLOYEES AREURGED TO ATTEND, KEEPING IN MIND THAT THEFUTURE OF THE COMPANY AND THEREFORE ALL OFOUR JOBS AREVERY MUCH AT STAKE."4The May 10,1982 meetingof the Suburban employeeswas attendedby most of the employees, as well as UnionPresidentLou Kepler and other officials of the Union.There were.minutes takenof this meeting by employeeBlaineRaber, recording secretary of the Union, thatwere introduced into evidence as Joint Exhibit 2. As Ideciphertheseminutes,Hilty informedthe assembledemployeesthat anothercompanywanted to buy theCompany (Suburban), but he did not know ifhecouldsurvive the contract that we have with the Union. Icannot tellwhether this meant that Suburban could notsurvive with the union contract or whether the new pur-chaserhad indicated that he could not survive with thecontract that Suburban had with the Union.5 The min-utes go on to indicate that Hilty informed the employeesthat Lincoln Coach drivers took a 70-cent-an-hour cutand also did away with some holiday pay. This commentwould indicate that Hilty's earlier statement related toSuburban's not surviving with the union contract andwanted some concessions from the Union.At this point, which alsosuggeststhat Hilty was refer-ring to his survival under the contract, Kepler gaveHilty a list of concessions, such as freezing wages afterApril 1 for 1 year and changing the starting wage to theminimum wage.The minutes indicatethat theydiscussedtheWorld Fair trips and Hilty was asking for relief onthe long trips and instead of paying straight-throughtime,he wanted to pay 8 hours per day on the WorldFair trips.As indicated Hilty had received a grievancefrom Kepler about the World Fair trips.The minutes in-dicate that Hilty had tried to bring this up at other meet-ings and no one would let him do it or pay any attentionto him. Hilty asked the men if they wanted to makesome concessions or not, and told the men that theywere afraid of Kepler. Hilty made it clear that he wantedto pay only the 8 hours rather than 16 and indicated thatthiswas all that it would take to keep the Company inbusiness.Hilty indicated that the stockholders had put adeadline on the Company and if it did not show a profitthe Company was lost. He said that from this point on, itwas up to the men. Hilty stated that he did not knowright then what the Companywas goingto do and thathe was looking for a job, and if someone offered him onetomorrow he would take it.6 Hilty said he hated to seethe Company go down the drain. Kepler told the em-ployees that if they thought they weremakingtoo muchmoney they could give the money back to the Company.At this point Kepler told Hilty they would take a $1 cutif the Company gives up a share of stock. Both Hilty andKepler left the meetin and a vote was taken on theKnoxville charters. Frank Liberati indicated that thestockholders wanted to liquidate the Company and hetold the employees that they better dosomething now,or next year they may not even have a job. It appearsthat the employees voted to go along with Hilty on thegrievance. Nevertheless, the Union, as the exclusive col-lective-bargaining representative of the Employees, de-cided it was in the Union's and employee's best interestto pursue the grievance. On June 16, 1982, the Unionfiled a charge in Case 6-CA-15566 alleging that Subur-ban had bargained in bad faith by holding the May 10,1982 meeting.Apparently in early June the Union wrote Suburban inreference to the grievance that had been filed on May 5,1982.On June 11, Suburban repliedstating its under-standing that the grievance had been settled. In thisregard the letter noted that there was an employee'smeeting on May 10, that was attended by Union officials4On May 5, 1982, Lou Kepler,the presidentof theUnion filed agrievance alleging thatthe Companyrefused[to pay for the timeinvolvedin touring theWorld'sFair in Knoxville, Tennessee The grievance al-leged the driveris involvedin excess of 16 hours and that the Companywants to pay foronly 8 hours.For a complete textof thegrievance, seeG.C Exh. 33It appears that the contract between Suburban and theUnion con-taming an effective date until December31, 1982,had not beenrenewed,that the parties had never reached an agreement on a new contract andhad been bargaining in excessof 2 years,but apparently had continuedthe terms and conditionsof the old contract.A new agreement was notexecuted untilJuly 1982.6 It appears thatin April, Hiltyanswered an ad and was interviewed inToledo by Holland After Hiltywas interviewed,Holland learned,appar-ently throughHilty,that Suburban was for sale and negotiations com-mencedfor thesale of Suburban's assets 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand that the subject matter contained in the grievancewas throughly discussed. It was Suburban's understand-ing that the grievance had been resolved and that a ma-jority of the employees had agreed with the Company'sposition on the number of hours to be paid the drivers attheWorld's Fair in Knoxville, Tennessee.On July 29, 1982, Suburban and the Union executed anagreement continuing the terms and conditions of thecontract that was to expire on December 31, 1979, untilDecember 31, 1982, with the exception of new wagerates that are set forth in the agreement of July 29,1982.7Also on July 29, 1982, Suburban and the Union issueda notice to all employees that in order to settle the griev-ance filed earlier involving the layover days in Knox-ville, itwas mutually agreed between Suburban and theUnion that"ALL DRIVERS WHO HAVE DRIVEN TRIPS TOWORLD'S FAIRS,AND WERE PAID EIGHT (8) HOURSFOR THE "LAYOVER DAYS" WHICH INCLUDED DRIV-ING FROMTHE MOTELS TO THE FAIR GROUNDS INTHE AM AND A RETURN TRIP FROM THE FAIRGROUNDS TO THE MOTEL IN THE PM ARE INSTRUCT-ED TO TURN IN THE TIME SLIPS FOR THE DRIVINGTIME UNDERLINED THAT WAS INVOLVED IN EACHOF THOSE LAYOVER DAYS.IF YOU HAVE ANY QUESTIONSSEE MR.KEPLER,OR MR.HITLY,OR MR.SYPHERS."On August 23, the Union's withdrawal of the chargefiled with the Board over the May 10, meeting was ap-proved.On July 15, at a meeting of the board of directors ofSuburban, a proposal for the purchase of Suburban fromShortway was discussed.8 It was agreed by the directorsthat a counteroffer should be made to Shortway con-cerningthe purchase of Suburban.On August 5, Shortway filed its articles of incorpora-tionwith the Commonwealth of Pennsylvania.On August 9, the board of directors of Suburbanpasseda resolution to place before the Suburban share-holders a plan of complete liquidation for Suburban. Onthat samedate ameetingof the shareholders of Suburbanwas held at theRamadaInn, 1170 West Chestnut Street,Washington,Pennsylvania.At this meeting Hilty in-formed the shareholders that the board of directors rec-ommendedthat the shareholders adopt a resolution toauthorizeliquidation of the corporation, either by thesale of assetsat auction or a possible sale to Hollandand/or Shortway. Hilly introduced Wick, an attorney, toexplain indetailtheproposalofHolland and/orShortway. A vote was taken among the stockholders 701shares were cast for acceptance of the resolutions and 30shares votedagainst theresolutions.9Drivers Liberati,7This agreement was entered into evidenceas G.C.Exh 4(b)'At this time Shortway had not been incorporated in the State ofPennsylvaniaThereare approximately 737 outstanding shares of stock and eachshare gets one voteKirschner and Olczak were in attendanceat this meetingas shareholders. This record reflects that he followingthis shareholder'smeeting,Kepler, the president of theUnion, and other drivers were immediately informed ofthe outcome of this shareholder's meeting.On September 8, at a meeting of the board of directorsof Suburban, it was unanimously agreed by the directorspresent that suburban would enter into an agreementwith Shortway and/or Holland for the sale of all assetsof Suburban for a purchase price of $1,060,850.On September 16, Suburban posted a notice and sent aletter to Union President Kepler10 advising the employ-ees and the Union that Suburban was going out of thetransportation business; that it had signed an agreementto sell its assets, and that the closing on the sale is sched-uled to take place November 1, at which time all the Su-burban's operations will cease. The notice ended by ad-vising that Suburban would no longer need the servicesof the employees and that it regretted this action. In theletter Suburban informed the Union that it stands readyto discuss the effects on the employees on the Union re-quests of going out of business.Union President Kepler testified that he has been thepresident of the Union since it was organized in 1965 andthat the Union represents only employees at Suburban.He testified that on October 29 there were approximately27 drivers at Suburban and that all but 2 were membersof the Union. Kepler himself was a driver for Suburban.The two drivers who were not members of the Union, asindicated earlier, were Frank Liberati and Carl Wilson.In addition to the 27 drivers there were approximately 8shop employees.Kepler testified that at the May 10 meeting Hilty in-formed the union membership that he had a buyer fortheCompany but the buyer would not live with theunion contract and that they had to take a cut. Keplertestified that he and Hilty had a disagreement that cen-tered around the grievance that had been filed and thathe told the membership that this was not a union meet-ing and that there could not ba a legal vote taken, afterwhich he said he left the meeting. i i Kepler testified thathe had never received any notification that Suburbanhad gone out of business prior to the September 16letter.He admitted, however, that he had heard a lot ofrumors that indicated that Suburban was going out ofbusiness.Kepler also admitted that he had heard in MaythatSuburbanwas going to sellitsassetsthat theShortway was to be the potential purchaser. Again hetestified that this was nothing but a rumor.The August 27 minutes of the Union of show thatKepler informed the assembled members that, at the sub-urban shareholder'smeetingon August 9, 700 voteswere cast to sell the Company and 30 votes were castnot to sell; these 30 votes were the shares of stockowned by driver Kirschner. Kepler informed the mem-bership that if the Company were sold, the new ownerwould have to deal with the Union, and that was theonly way they could do it without liquidating the Com-10G.C Exhs.21 and36, respectively" Apparentlythismeeting was held onone of theSuburban buses. SHORTWAYSUBURBAN LINES335pany, in which case the drivers would be able to drawunemployment.At the September 25 meeting of the union, Kepler in-formed the assembled membership that both Greyhoundand the Port Authority had something to say about whobuys out Suburban. At this meeting, Kepler offered themembers the opportunity to try to go into bus businesswith Miller and himself. This was apparently in referenceto obtaining the operating rights of Suburban.Kepler further testified that, following the receipt ofthe notification of September 16, Subarban wasselling itsassets and going out of the business. He contacted Hiltyto see if he could meet with the new buyer and if hecould meet with Suburban to discuss the effects of thesale.He stated that Hilty informed him that the newowners would be in touch with him. A meeting to dis-cuss the effects of the sale was set up with Hilty for Oc-tober 6.At this meeting Hilty told the Union thatShortway was purchasing Suburban and, according toKepler, Hilty informed him that he did not know if thenew Company was going to run the routes or whetherthe new Company would be hiring the Suburban em-ployees.Warren George, international vice president of theAmalgamatedTransitUnion, testified that hewaspresent attheOctober6 meetingwith Hilty and thatHilty informed those present that he did not know ifShortway was going to operate in the Washington areaor "whether even he had a job." Re stated that Hilty in-formed him that he would get back to him and give himthe name of someone with Shortway that he could con-tact.Around October 9, Hilty called George and left amessage with George's answering service. George finallycontacted Hilty on October 12 and Hilty gave him thename of Tom Wegerbauer and his phone number.George called Wegerbauer on October 12 and asked himabout the employment future of the members of theUnion.Wegerbauer referred hire to his attorney, Pol-lock.George reached Pollock on October 15 and Pol-lock informed him that Shortway was at the present timetrainingpeople who had been hired from the Toledo andDetroit area to operate the Suburban facilities. PollockinformedGeorge that past practices had shown thatsome of the transferred people would not stay in the areaof employment and that if that happened the former Sub-urban employees would be given preference in hire.There was a discussion about applications and Pollockadvised him that he would send applications to him.George stated that applications were mailed to him onOctober 19 and that he received them shortly after that;that on November 2 he delivered these applications toKepler. George testified that it was not until October 15that he was aware that his members were not goint to bedriving the Shortwaybuses.George testified that at themeetingof October 6 he was not aware of the September16 letter indicating that Suburban was no longer going tobe running the buses.On October 29, Suburban and Shortway and/or Hol-land reached agreement for the leasing of the Suburbanassets pendingapproval by the Public Utilities Commis-sionof the Commonwealth of Pennsylvania for the trans-fer of the PUC rights. Also on October 29, the PUC di-rected that, "Suburban Lines, Inc., maintained its presentservice and not abandon service pending approval of thetransfer application."On October 30, Shortway commenced operations intheWashington, Pennsylvania area with 31 employees.None of these employees had previously been employedby Suburban and none of the employees of Suburban hadbeen hired by Shortway. Hilty continued in his positionas general manager andvicepresidentof Shortway. Alsoon October 30, the day of the commencement of oper-ations,Shortway granted recognition to Teamsters Local614 for its employees at the Washington, Pennsylvaniafacility and applied the collective-bargaining agreementbetween Teamsters Local 614 and Shortway Airport totheWashington, Pennsylvania facility. Prior to October30, none of the former Suburban employees were con-tacted in any way by Shortway. It is also clear in thisrecord that none of the former Suburban employees inany way applied to Shortway and/or Holland for posi-tions or even filed applications for employment withShortway and/or Holland.There is no question that when Shortway commenceditsoperations on November 1 it did so with employeeswho had not previously been employed by Suburban.That is, it commenced its operations with a totally newcomplement of employees. In all other respects, it ap-pears that Shortway continued the operation as it existedunder Suburban, and were it not for the fact thatShortway did not hire any of the former employees ofSuburban, it would be a true and legal successor to Sub-urban and bound to recognize the Union as the collec-tive-bargaining representative.However, as Shortwaydid not hire any of the employees of Suburban, it wouldappear that the Union cannot be the collective-bargain-ingrepresentativeof the employees employed byShortway and/or Holland.The GeneralCounsel arguesthat Shortway and Hol-land constitute a single employer, and that they are atrue and legal successor to Suburban because they failedto hire the former Suburban employees because theywere members of the Union, in order to avoid a bargain-ing relationship with the Union, in violation of Section8(a)(3) and (5) of the Act. In support of its position theGeneral Counsel issued a 20-page complaint alleging sep-arate violations of the Act by Suburban and other viola-tions of the Act by Suburban in connection with theother Respondents as a single employer and a joint ven-ture.Thus, the crux of the case is whether or notShortway and/or Holland is a successor to Suburban andtherefore, bound to recognize the Union as the collec-tive-bargaining representative of the employees.A. Discussion and ConclusionsInNLRB v. Burns Security Services,406 U.S. 272(1972), the Supreme Court held that an employer thathires a sufficient number of the predecessor employer'semployees so as to constitute a majority of the new em-ployer'swork force and that conducts essentially thesame business as the predecessor employer,is a successorto the predecessor's bargaining obligation with the bar-gaining representative of the predecessor'semployees 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand is, therefore, obligated to bargain with the bargain-ing representative.The Supreme Court also held that anew employer is free to select its own work force and isnot required to hire the predecessor's employees. How-ever, the Court pointed out that an employer cannot de-cline to hire the predecessor's employees for discrimina-tory reasons or to avoidrecognizingthe predecessor'sunion and ifthat employer declines to hire the predeces-sor's employees solely because they are members of theUnion, it commits an 8(a)(3) unfair labor practice.InHoward Johnson Co. v. Detroit Local Joint Board,417 U.S. 249 (1974), the Supreme Court was again con-fronted with the question of whether an employer had anobligation to hire the former employees of its predeces-sors.In that case, involving a somewhat similar factualsituation,the purchaser hired a few of the former em-ployees, but did not hire a majority of the former em-ployees and advised the Union that it would not recog-nize it or assume anyobligations under theexisting col-lective-bargaining agreement.In that casetheUnionsought to compel the purchaser to arbitrate under theprovisions of the collective-bargaining agreement, theextent of its obligation under thatagreementto hire thepredecessor's employees.InHoward Johnsonthe Supreme Court stated at 261:What the Union seeks here is completely at oddswith the basic principles this Court elaborated inBurns.We found there that nothing in the federallabor laws "requires that an employer . . . whopurchases the assets of a business be obligated tohire all of the employees of the predecessor thoughit ispossible that such an obligation might be as-sumed by the employer." 406 U.S., at 280 n. 5. SeealsoGolden State Bottling Co. v. NLRB414 U.S., at184 n. 6.Burns emphasizedthat "[a] potential em-ployer may be willing to take over a moribund busi-ness only ifhe can make changes in corporate struc-ture, composition of the labor force. . . and natureof supervision." 406 U.S. at 287-288. We rejectedthe Board's position in part because "[i]t wouldseeminglyfollow that employees of the predecessorwould be deemed employees of the successor, dis-chargeable only in accordance with provisions ofthe contract and subject to the grievance and arbi-tration provisions thereof.Burnswould not havebeen free to replace Wackenhut's guards with itsown except as the contract permitted." Id., at 288.Clearly,Burns establishesthat Howard Johnson hadthe right not to hire any of the former Grissom em-ployees, if it so desired.Notwithstanding these decisions the General Counselargues thatShortway refused to hire the employees ofSuburban in order to avoida successorship findingwould require Shortwayto bargainwith the Union. Insupport of this proposition the General Counselrelies onthe case ofMason City Dressed Beef,231NLRB 735(1977). In that case the facts arequitedifferent fromthose presented here. In fact it was found by the admin-istrativelaw judge that when severalformer employeesof thepredecessorwho were union officials went to theplant during their interim period to discuss the status ofthe predecessor's employees with the new employer,they were abruptly thrown off thepremisesand told tostay away. As the Respondent's representative stated inhis testimony, they were going to try to make us eat thecontract and we were not going to eat it. The adminis-trative law judge found that to avoid eating the contractthe Respondent determined not to hire any former pred-ecessor employees until a different complement of em-ployees had been established in the plant under termsand conditions set by the Respondent.In fact, the administrative law judge found, "Respond-ent'switnesses effectively concede that the decision notto hire IBP employees was taken because the presenceon their payroll of union adherents formerly covered bythe IBP contract would serve to support a successorshipclaim being pressed by the Union." Under those circum-stances, it is no wonder that the administrative law judgeand the Board concluded that the Respondent in thatcase attempted to avoid a successorship finding by discri-minatorily refusing to employ any former employees ofthe predecessor employer.Additionally, the General Counsel citesLove's Barbe-que Restaurant,245 NLRB 78 (1979), in which the ad-ministrative law judge reasoned that the Respondent hadno need to avoid the union sympathies of the former em-ployees because the Respondent truly believed that thechoice regarding unionization was his alone to make andthat the employees' desire didnot enterinto it.TheBoard stated that this is one of the objective consider-ations that the administrative law judge asserted refutes aconclusion of illegal motivation.The Boarddisagreed.The Board stated that Kallmann's conceded intention notto allow the employees to be unionized itself supports aconclusion of illegal motive. The Board also found thatKallmann's intention was expressed in action by his un-lawful statement to an employee. Additionally, the Boardfound that the Respondent photographed employeesafter they were leaving the picket line and concluded,"It is inconceivable that an employer whose anti-unionattitude led to these unlawful acts would have no interestin the union sympathies of job applicants." It is my con-clusion that neither of these cases have application to thepresent situation.It is the burden of the General Counsel to come for-wardwith evidence to substantiate its claim thatShortway and/or Holland refused to hire the former em-ployees of Suburban to avoid a successorship.In this regard the General Counsel states in the cir-cumstances here that a purchaser with no discriminatorymotive would have hired most, if not all, of Suburban'semployees.It is clear that none of the former employees of Subur-ban applied to Shortway and/or Holland for jobs priorto November 1. None of them made an attempt to obtainan application. None of them appeared to be interested inbeing employed by Shortway and/or Holland unlessthey were employed as a group. As stated by the formerSuburban employees, they were under the impressionthat the purchaser, Shortway, had to deal with theUnion before it could begin its operations and that they SHORTWAY SUBURBAN LINESlooked to their union for protection and therefore didnot file applications.The purchasing employer has no obligation to seek outthe predecessor's employees and offer them jobs. Itmerely owesthem the duty that if they apply for jobsthat it not discriminates against them because of theirunion affiliation. Also the purchaser should not avoid thepredecessor's employees to prevent a successor relation-ship, thus avoiding bargaining with the incumbent union.The General Counsel argues that, notwithstanding thefact that none of the former employees made applicationsforwork, purchaser Shortway should be held to be asuccessor because it deliberately set out to avoid thepredecessor's employees by: (1) Not letting the Union orthe predecessor's employees knew the identity of thepurchaser, (2) hiring a full complement of employeesbefore it actually took over the operations, (3) givingpreference to the Teamsters Union in its hiring, and, (4)entering into an illegal agreement with the TeamstersUnion after it had hired its complement of employees fortheWashington, Pennsylvania facility.There is not doubt froma readingof this record thatas early as July the name of Shortway was being men-tioned as a possible purchaser of Suburban. In July,when the board of directors of Suburban decided to liq-uidate its assets, the name of Shortway was mentioned.This board of directors meeting was attended by employ-ees of Suburban who were members of the Union.Kepler, the president of the Union, testified that heheard the name of Shortway mentioned very early inthese proceedings. Suburban notified the Union and theemployees of its intention to sell its business on Septem-ber 15, a month and a half before Shortway began oper-ations.There was plenty of time for the Union to inquireand learn the name of the purchaser and where it couldbe found. The Union did not contact Shortway until Oc-tober 15, at a time when Shortway had already hired acomplement of employees and at a time when the Unionand the former Suburban employees had determined thatthe purchasing employer, Shortway, had to deal withthem before it could open its operations.As indicated, Shortway need not seek out the prede-cessor'semployees and offer them jobs. Moreover,Shortway could reasonably assume that these employeeswould not be interested in working for the wages that ithad established.12 The record establishes that Shortwayhad decided to pay the same rate of pay that it waspaying the employees at its other locations. i s It couldreasonably assume that employees who were makingalmost$9 an hour would not work for those wages. Thisrecord clearly reflects that until October 6 there was noattempton the part of the Union or any of the Suburbanemployees to contact the pure; .3er. This record clearlyreflects that, at least by August 9, the Union, as well as12 Shortway Airport began its operations on July 24, after it purchasedthe assets of another bus company from a Michigan bank.Shortway Air-port continued the predecessor's bus operations with the same employeesand assumed the collective-bargaining agreement that had been in exist-ence and that provided for wages of approximately$4.80 perhour. Thiscontract is with TeamstersLocal 61413The Respondent concedes that Shortway and ShortwayAirportconstitute a single employer337the employees of Suburban, were aware that Shortwaywas to be the purchaser. It is obvious that they were notinterested in applying for jobs because, as testified to byall the employees, they were under the impression thatthe purchaser had to go through their union.Wegerbauer, the president of Holland Industries,Shortway, and Shortway Airport, testified that by a de-cision made in early September the initial complement ofemployees to begin working on the opening of Shortwaywould not include any employees of Suburban.He testi-fied thatHollandwas closing another facility calledShortway, Inc., and that it was its belief that it wouldtransfer certain of the employees from that facility to theWashington, Pennsylvania facility. He also testified thatin the bus charter business the volume of business dropsoff quite drastically in the late fall and winter monthsand usuallyinvolves the layoff of drivers.He anticipatedthat this would happen with Shortway Airport. He ex-pected a drop in business and a layoff of personnel. TheCompany that was closing had 12 to 14 drivers and alabor contract with the Teamsters. He stated that as partof closing negotiations he offered those people jobs atotherHolland facilities.He anticipated that he wouldprobably have a certain number of those people come toWashington, but they were not happy with that solution,as they wanted preferential hiring in Detroit. Becausetheywanted work in Detroithe anticipated an evengreater number of people being laid off by ShortwayAirport. He expected to have 20 to 25 drivers that wereall basically trained in Holland's method of operation andhe certainly felt that he would prefer to have his ownemployees operating the new company rather thanstrangers.Wegerbauer testified that, as it turned out, none of theShortway employees ended up at Washington,Pennsyl-vania. He stated that when he closed the other companyinAugust he transferred a number of buses to ShortwayAirport,increasingits charter fleet to 24 or 25buses. Be-cause of an increase in business Shortway Airport wasable to transfer only 10 of its employees to the Washing-ton, Pennsylvania facility. The remainder of the employ-eeswere hired from the Detriot and Toledo area andwere not previous employees of Holland.Wegerbauer testified that earlyinthe spring orsummer of 1982 he had an opportunity to look at theunion contract at Suburban. He had an opportunity tocompare the labor cost and he could see that the wagescale was higher than what he was paying his employees.He was also aware of the fact that there was a pensionplan and that he wanted to start Suburban with laborcosts similarto the labor costs at Shortway Airport andhis other subsidiaries.The General Counsel argues that the merger of theterminated business and the business of Shortway Air-port could readily have been foreseen by Wegerbauer,and therefore he knew that there would be an increase inbusiness, and therefore his testimony that he anticipateda decrease in business because of the slack season incharger buses shows that his reasons for not hiring thepredecessor'semployeesweremerelypretextual.Icannot and do not draw such a conclusion. 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel also points to the fact that manyof the employees hired to work in the Washington,Pennsylvania facility by Shortway were inexperiencedand some had no experience. The General Counsel calledseveral witnesses to testify in this regard. But again, thefact that Respondent hired inexperienced personnel doesnot establish the fact that it was attempting to avoiddealingwith the Union or to discriminate against theformer employees of Suburban because of their union af-filiation.As I indicated earlier, the Respondent was wellaware of the difference in the wages that it was willingto pay to the employees and the wages that were paid tothe former Suburban employees. This fact alone was suf-ficient to cause Shortway not to offer positions to theformer employees knowing that they would not acceptsuch an offer.The General Counsel also argues that when an em-ployer conceals the fact that it is accepting applicationsfor employment the former employees cannot be faultedor penalized for failing to apply. There is nothing in thisrecord that I can find that would indicate that anyonewas attempting to conceal from the Suburban employeesthat Shortway was accepting applications. The employ-ees of Suburban knew as early as July that there was apossibility that Suburban would be sold and that the pur-chaser might be Shortway or Holland Industries. Noneof the employees made an inquiry about obtaining em-ployment with the new employer. In fact, those that tes-tified stated that they would not have filed applicationsin any event because they were under the impressionthat anyone purchasing the Company had to hire thembecause of their affiliationwith the Union and theUnion's contract with Suburban.The simple fact remains that Shortway was aware ofthe labor costs of the predecessor employer. In an at-tempt to buy a company and make it profitable it choseto hire its own employees at its own rate of pay. It hadreason to believe that the former employees would notaccept $4.50 an hour so it did not make them an offer.Moreover, it had no obligation to make them an offer. Ithired its own complement of employees and began oper-ations on November 1. It was not until late in January1983 that the Union, on behalf of the former Suburbanemployees filed applications for employment, although ithad these applications as early as October 19. Underthese circumstances, I cannot conclude that Respondentsrefused to hire the former Suburban employees in orderto avoid a bargaining relationship with the Union, or be-cause of their union affiliation.Accordingly, I shall recommend that the 8(a)(3), (4),and (5) allegationsof the complaint predicated on thesuccessorship of Shortway, Shortway Airport, and/orHolland be dismissed in their entirety. Additionally, as Ihave found that Shortway, Shortway Airport, and/orHolland did not refuse to hire the former Suburban em-ployess and did not otherwise discriminate against them,I shall recommend that all the other 8(a)(3) and (4) alle-gations of the complaint against these Respondents bedismissed in their entirety.The General Counsel also contends that Suburban isengaged ina joint venture with the other Respondents,or in the alternative, is engaged in an arrangement or un-derstanding making the several Respondents agents foreach other to evade the Act.In support of this proposition, the General Counselpoints to the fact that the Public Utility Commission forthe Commonwealth of Pennsylvania directed that Subur-ban continue in business subsequent to October, pendingapproval of Shortway's application for the transfer ofSuburban's operating rights; that they made joint applica-tions for the transfer of the operating rights; and thatShortway leased Suburban's equipment pending thePublic Utility commission's approval of the application.As I find that the sale of Suburban to Shortwayand/or Holland was an arm's length transaction, as didJudge Cohill in the 10(j) proceeding, I conclude that theintention of Suburban was, and is, to totally cease its op-erations once approval by the Public Utility Commissionof the Commonwealth of Pennsylvania is granted. Subur-ban continues in business only to the extent that it iscomplying with the laws of Pennsylvania and to transactthe necessary business in order for it to cease its oper-ations. I see nothing in this that will in any way make ita joint venture with the other Respondents.In addition the General Counsel alleges an elaboratescheme whereby the presence of the Union presented astumbling block to the sale of Suburban's assets becauseShortway and/or Holland dealt only with the TeamstersUnion. Thus,the essential element in negotiating the salewas to achieve the elimination of the Union by a cam-paign to get the Suburban employees to transfer theirallegianceto the Teamsters. The argument continues thatHilty tried this and when his efforts failed Shortwayand/or Holland began to hire and train an entirely newinexperienced unit of employees in Detroit. This argu-ment assumesthat Shortwayand Hollandwanted toavoid dealings with the Union. There is absolutely noevidence in this record to indicate that Shortway or Hol-land ever expressed any animus towards the Union or itsmembers.In support of this proposition, the General Counselpoints to the testimony of Olczak who stated that he wasa former driver for Suburban and that hewas a share-holder owning 10 shares of stock in Suburban. He wasnot a memberof the board of directors, nor did he holdany office with Suburban.Olczak testified that he is a member of the Union andthat he was present at the shareholder's meeting onAugust 9 and heard Hilty state that Shortway hadagreed to take over Suburban, that he was going to bethe manager, and, as far as he knew, no one else wasgoingto be hired. He testified that around August 13 hehad a conversation with Hilty in the driver's room andthatHilty told him that the new company, Shortway,would not deal with the Union, it would deal only withthe Teamsters. Hilty asked Olczak if he would be willingto check with the Suburban employees to see if theywould be willing to switch from the Union to the Team-sters.Hilty said that if they switched to the Teamstersthere was a possibility that they could be hired. Olczaktestified that he went to the other drivers and told themwhat Hilty had said and that he reported back to Hiltyaround August 22 and told Hilty that he had spoken to SHORTWAYSUBURBAN LINES33915drivers and,with one exception, they refused toswitch to the Teamsters. He said that Hilty asked himlater, around November 21, in a telephone conversationif anyone had changed their mind and he advised Hiltythat they had not. He denied that Hilty ever told himthat he might want to go to Toledo and seek employ-ment with the new company.On cross-examination Olczak was aksed if he told anyof the drivers that there was a vote tosell the assets inSuburban to Holland Industries and/or Shortway. Hetestified that he did not recall, nor did he recall whetherhe told Kepler, the president of the Union. He did notrecall if he told Clyde Fenton or Blaine Rader. He wasasked if he remembered telling any of the drivers and hetestified "No." He was asked specifically if he recalledtelling the drivers about the August 9 shareholder'smeeting.He testified not specifically, "No sir." Olczakwas shown his affidavit dated November 29 and he testi-fied that there was nothing in that affidavit stating that atthe August 9 shareholder's meeting Hilty had stated thedrivers would not be hired by the new company.Former employee Philips testified that he heard fromOlczak that Hilty had asked him to contact the employ-ees about joining the Teamsters and he told Olczak thathe would not. Phillips also testified that he had discus-sions with Hilty about the Teamsters and Hilty had indi-cated to him that he could be president of the Union. InPhillips'affidavithe stated that, in July and August,Kepler told me that the new company would deal onlywith the Teamsters and would not deal with the Union.Phillips testified that Kepler's name was put in by mis-take and that it should have been Hilty. Thus, it is histestimony from which Phillips first learned about theTeamsters Union and the fact that Shortway and/or Hol-land would not deal with the Union through Hilty. Hisaffidavitindicatesto the contrary.I have carefully evaluated the testimony of Olczak andPhillips in this regard. These statements were denied byHilty. I am not persuaded that Hilty requested Olczak topoll the other drivers to see if they were willing toswitch to the Teamsters. Certainly his testimony is notbolstered by Phillips' testimony, which can be interpret-ed as meaningthat he first learned of the Teamstersthrough Kepler, the president of the Union. The Team-sters issue was discussed at many of the union meetingsand particularly at the union meeting of August 27. Atthatmeeting Kepler informed the assembled employeesthat the Company could do nothing without goingthrough the Union. I have carefullyevaluated the testi-mony of the other drivers who testified at these proceed-ings and I find nothing in their testimony to indicate thatthey were polled by Olczak to see if they would favorjoining the Teamsters rather than sticking with theUnion. Therefore, it is my conclusion that Hilty in noway sought out Olczak to have him poll the employeees.To the extent that Olczak's testimony and the testimonyof Phillips indicates to the contrary, I do not credit theportion of their testimony.1414 In anyeventthere is nothing in thisrecord toindicatethat Hilty atthis time was onthe payroll of Shortway As a matter of factthe testimo-ny of bothMargolies and Wegerbauer would indicate that Hilty was notFormer Suburban employee Fenton testified that whenhe saw the notice of September 16 posted on the bulletinboardindicatingthat Suburbanwas goingout of busi-ness,he read it over and then went in and talked toFrank Liberati, his uncle and vice president of Suburban,and asked Liberati to explain it to him. He saidthat Li-berati told him that it was nothing to really worry about,that there would be jobs for everyone, and that the onlystipulationwas that they would have to change over tothe Teamsters. Fenton also testified that he hada similarconversation with Kepler,the union president. He testi-fied that he never discussed this problem with Hilty orOlczak. Fenton testified that he did not tell anybodyabout his conversation with Liberati until January 1983.Fenton testified that the Teamsters problem was dis-cussed in their union meetingsand they werewonderinghow the Teamsters were going to get in with the Unionalready in the picture. Fenton testified that he assumedthat the purchaser of the assets of the Company wouldhave to take all the employees and bargain with theUnion and that was the reason that applications were notfiledwith Shortway and/or Holland for employment. Hestated that this was discussed at union meetings.Liberati was not called to testify, so the testimony ofFenton stands uncontradicted on the record. At most,however, this is the statement by an official of Suburbanthat the employees might have to join the TeamstersUnion if they wanted jobs with the new company. whilethismay constitute a violation of Section 8(a)(1) of theAct on the part of Suburban, I cannot find that Liberatiwas in any way an agent of Shortway and/or Hollandand certainly this statement is in no way binding on theother Respondents and does not establish that there is ajoint venture or an arrangement between Suburban andthe other Respondents to compel the employees to jointhe Teamsters Union.Under the circumstances, I cannot find that there is ajoint venture between the various Respondents and, tothe extent that the complaint alleges such a theory, Ishall dismiss that portion of the complaint.B. The 8(a)(2) AllegationsOn October 30, Shortway took over Suburban oper-ationswith an entirely new complement of employeesand on that day agreed to apply the terms and conditionsof its collective-bargaining agreement with Local 614 ofthe Teamsters to the new employee at the Suburban fa-cility.Thus,Shortway applied the agreement thatShortway Airport had with Local 614. The GeneralCounsel argues that by recognizing the Teamsters andapplying the Teamsters agreement to Shortway Subur-ban operations at a time when it was obligatd to recog-nize the Union to the exclusion of all others, Shortwayrendered unlawful assistance to the Teamsters in viola-tion of Section 8(a)(2) of the Act. In addition to this alle-employed by Shortway until September 14. the fact that Hilty testified onAugust 9 that he would be the new manager does not make him an em-ployee at the time, and certainly does not make him an agent of the otherRespondents.Therefore, even assuming Hilty requested Olczak to polltheir employees, there is nothing to indicate that he was working as anagent of the other Respondents 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgation, the General Counsel argues that Shortway ren-dered unlawful assistance to the Teamsters in that it so-licited authorization cards, on behalf of the Teamsters re-garding certain employees.While this latter allegationdealswithemployeeswho were hired after October 30,ithas no relationship to the initial granting of recognitiontoTeamsters on October 30, and Shortway accordedrecognition to the Teamsters. The General Counsel of-fered no evidence to indicate whether or not any ofthese employees had executed authorization cards onbehalf od the Teamsters. The General Counsel has as-sumed that, because recognition should have been ac-corded to the Union, the recognition of any other personis illegal, in violation of Section 8(a)(2).As I have found that Shortway and/or Holland wasnot a successor to Suburban and therefore had no bar-gaining obligationto the Union,its failure to recognizethe Union was not a violation of Section 8(a)(1) and (5).Therefore, its recognition of the Teamsters was not aviolation of Section 8(a)(2) for thatreason.As the record reflects that Shortway began its oper-ations onOctober 30 with approximately 10 employeeswho had previously worked for Shortway Airport,which had collective-bargaining agreement with Team-sters614, these employees may have been members ofTeamsters 614. Additionally, there were approximately21 other employees who were hired in the Detroit area.This recordis silent asto whether these employees wereor were not members of the Union. The General Counselhas offered no evidence to indicate that the Teamstersdid not represent a majority of these employees on Octo-ber 30, and, therefore, I cannot find that the Teamstersdid not represent a majority of these employees at thetime recognition was accorded. Therefore, I shall dismissthis 8(a)(2) allegation of the complaint.Additionally, the complaint alleges that Shortwayand/or Holland assisted the Teamsters in violation ofSection 8(a)(2) by soliciting authorization cards on behalfof the Teamsters.In this respect Daniel Thomas Howard testified thathe was employed by Shortway from October 25 to De-cember 23 and that on October 29, he bagan working inWashington, Pennsylvania. He testified that after he wasinWashington for approximately 2 weeks he was told toreport to the office where he met Shortway supervisorsRichard Hall and MikeBane.He stated that these indi-viduals asked him if he signed a union membership cardin Southfield, and when he told them no, they told himto sign one and gave him a Teamsters union membershipcard. It appears that the witness first related this incidentto Board agents approximately 1 week prior to the hear-ing onWednesday, June 29, 1983.Joseph D. Howard, the brother of Daniel Howard,testified that he worked for Shortway from October 5 toMarch 22, 1983. He learned about his job through theDaily MaComb, a local daily newspaper in a small townon the northeast side of Detroit. He applied for workand filled out an application on September 28. The adspecified experienced diesel mechanic for relocation toPittsburgh, Pennsylvania. It gave a telephone number,but did not list any employer. He testified that he washired on October 5 and began working in Southfield,Michigan, for Shortway Airport. He further stated thathe informed the people that he would not relocate, thathe would go to Pittsburgh temporarily, and he was toldthat there may be a position in one of the other garagesafterwards.He went to Pittsburgh on November 1. Hesaid that after he was in Pittsburgh about 10 days, he ob-served his brother, MikeBane,RichardHall, and at leastone other person talking in the garage. He later testifiedthat there were approximately seven people in this con-gregation.He said Mike Bane asked the employees ifthey had signed cards back in Southfield, and the em-ployees said no. At this point Mike Bane told the em-ployees that he wished they would fill out cards. Atsome later point he obtained and signed a Teamstersunion authorization card.As is readily apparent from the testimony of these twobrothers, there is quite an inconsistency in their testimo-ny. The first witness testified that he was alone with Halland Bane when they asked him to sign an authorizationcard.According to his brother, when he overheard theemployees being asked to sign authorization cards therewere approximately seven individuals in the group. Ob-viously someone is lying or mistaken. These two individ-uals no longerwork for Shortway.Both were terminat-ed. The owe no allegiance nor do they hold any love forShortway.Additionally, their testimony,coming oneweek prior to this hearing appears to me to be very for-tuitous.Hall denied ever asking any employee to executean authorization card. Under the circumstances, I creditthe testimony of Hal and do not credit the testimony oftheHoward brothers. Accordingly, I find no merit tothis 8(a)(2) allegation of the amended complaint and willrecommend that it, too, be dismissed.C. The 8(a)(1) and (5) Allegations Relating toSuburbanThe complaint alleges that on May 10, when Hilty metwith former Suburban employees, and discussed withthem their grievance, and informed them that Suburbanhad a buyer, and asked them to go along with Suburbanon the grievance, Suburban violated Section 8(a)(1) and8(a)(5) in that Suburban was bypassing the Union, thecollective-bargaining representative of the Suburban em-ployees. This record clearly reflects that Hilty called themeeting involved and that the meeting was attended by amajority of the employees who were members of theUnion, as well as by Kepler, the president of the Union,Raber, the recording secretary of the Union. This recordalso clearly reflects that in the past Hilty had calledmeetingsof the employees in this manner, particularlywhen he wanted to discuss a matter with the Union. Sofar as this record reflects there did not appear to be any-thing unusual about Hilty's calling a meeting of themembership of the Union. As I indicated, the Union waswell represented, and so far as I can ascertain from thisrecord, there was no attempt on Hilty's part to bypassthe Union. He did request of the employees that they tryto see things the Company's way, and to resolve theissue of pay on the Worlds Fair charters in favor of theCompany. All of this was done in the presence of, andwith the knowledge of, the Union. Kepler talked to the SHORTWAYSUBURBAN LINES341employees and stated his views. The employees took avote and voted in favor of the Company, which votewas later overruled by the Union, and the Union insistedthat the Company pay the wages on the charger run totheWorld's Fair in accordance with the expired con-tract. It must be remembered that at this point there wasno contract in existence, but the parties were abiding bythe contract, which had a termination date: in December1979.Later on in July the Company settled this griev-anceby going along with the Union and in fact executinga new collective-bargaining agreement. Under these cir-cumstances, certainly in my view, there was no 8(a)(5)violation by this conduct. I must conclude, however,that Suburban did in fact violate Section 8(a)(1) in thisinterference with its employees' rights guaranteed underSection 7. As this grievance was ultimately resolved bytheCompany in the Union's favor and the originalcharge was withdrawn, and Suburban is about to ceasefunctioning as a viable entity. I see no reason why a re-medial order is necessary or could be necessary in thiscase.Therefore, it is my conclusion that although Subur-ban violated Section 8(a)(1) of the Act in thismanner, aremedial order is not warranted.The General Counsel also contends that Suburban vio-lated Section 8(a)(1) in its several conversations betweenHilty and Olczak, and Hilty and Phillips, relating to theswitch to the Teamsters, and, soliciting Olczak to pollthe employees, and concerning the alleged conversationsbetween Hilty and Phillips relating to the grievance andthe various straws that broke the camel's back. As I havediscredited both Olczak and Phillips in this regard, I donot find any 8(a)(1) violations in this area. Additionally,the General Counsel alleges that Suburban violated Sec-tion 8(a)(1) when Hilty told employee Robert Durbinthat things would not be this way if it had not been forthe grievance filed in the Knoxville trips and that wasthe straw that broke the camel's back. Although I findthat this conversation did in fact occur and is violative ofSection 8(a)(1), I also find that a remedial order is notnecessary in this matter, particularly in view of the factthat the grievance was resolved and, Suburban is out ofbusiness by now, or will be out of business shortly.As I have concluded that there was no joint venturerelationshipwith Suburban and the other Respondents,certainly any 8(a)(1) violation on the part of Suburbanwould not carry over to the otherRespondents.CONCLUSIONS OF LAW1.The several Respondents are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Amalgamated Transit Union Local 1543, AFL-CIOisa labor organizationwithin themeaning of Section2(5) of the Act.3.General Drivers,Warehousemen, Helpers and GasStation Attendants, Local 614, a/w International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.4.Shortway Suburban Lines Holland Industries, andShortway Airport Limousines, have not violated Section8(a)(1), (2), (3), (4), or (5) of the Act.5.Suburban Lines has not violated Section 8(a)(1), (2),(3), (4), or (5) of the Act.6. Suburban Lines, Inc., has violated Section 8(a)(1) oftheAct by its interference with the employees as setforth in this Decision, but a remedial order is not appro-priate.On the foregoingfindingsof fact andconclusions, Imake the following recommended" sORDER'The complaint is dismissed in its entirety.15 If no exceptionsare filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec 102.48 of the Rules,be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-poses